 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN WESLEY WILLIAMS,                              Case No. 1:19-cv-00371-BAM (PC)
12                      Plaintiff,                      ORDER DENYING REQUEST FOR
                                                        JUDICIAL NOTICE
13          v.
                                                        (ECF No. 7)
14   ALLISON,
15                      Defendants.
16

17          Plaintiff John Wesley Williams (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The complaint has not yet

19   been screened.

20          On April 5, 2019, Plaintiff filed a request for the Court to take judicial notice of a

21   February 2019 article in the San Francisco Bay View National Black Newspaper. (ECF No. 7.)

22   Plaintiff states that this article relates directly to the claims of ongoing imminent danger outlined

23   in the complaint. The article is attached to Plaintiff’s request. (Id.)

24          Rule 201(b) of the Federal Rules of Evidence provides that a court may judicially notice a

25   fact that is not subject to reasonable dispute because it: (1) is generally known within the trial

26   court’s territorial jurisdiction; or (2) can be accurately and readily determined from sources whose

27   accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b). The document submitted is not

28   the type of adjudicative fact that is judicially noticeable. Accordingly, Plaintiff’s request for
                                                       1
 1   judicial notice, (ECF No. 7), is HEREBY DENIED.

 2
     IT IS SO ORDERED.
 3

 4      Dated:   April 18, 2019                         /s/ Barbara   A. McAuliffe   _
                                                    UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
